526 So. 2d 1068 (1988)
Bobby Gene SULLIVAN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1305.
District Court of Appeal of Florida, First District.
June 22, 1988.
Bobby Gene Sullivan, pro se.
Robert A. Butterworth, Atty. Gen., Elizabeth C. Masters, Asst. Atty. Gen., for appellee.
PER CURIAM.
Bobby Gene Sullivan appealed from the trial court's denial of his 3.850 motion for post conviction relief. He alleges that the trial court did not elicit a factual basis for appellant's plea, and that two conditions, a five year probation period and treatment as a mentally disordered sex offender, were fraudulently added onto his negotiated plea document after he signed the agreement. The record before this court does not contain any sentencing or plea colloquy transcripts or other items to enable a sufficient review of these specific allegations and therefore we must reverse. On remand the trial court is directed to attach those portions of the record which conclusively show that appellant is entitled to no relief, or if such showing cannot be determined from the face of the record, conduct an evidentiary hearing. The court should specifically address the above issues raised by appellant in his motion for post conviction relief.
REVERSED AND REMANDED.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.